Filed pursuant to Rule 497 File No.333-157217 Supplement dated June 16, 2009 to Prospectus dated June 11, 2009 This supplement contains information which amends, supplements or modifies certain information contained in the Prospectus of Keating Capital, Inc. dated June 11, You should carefully consider the “Risk Factors” beginning on page 22 of the Prospectus before you decide to invest. This supplement adds the following text under the heading “Compensation of Executive Officers” on page 85 of the Prospectus. We expect that the allocable portion of compensation for services rendered to us by our
